Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,288,777. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are either anticipated by or obvious variants of the patent claims.  In particular, the following table shows the corresponding limitations between the present claims and the patent claims.
Present Application Claims
Patent claims
20. An image processing device, comprising: image processing circuitry configured to: receive input of a first image and a second image obtained by photographing a same subject, wherein the first image is a visible-ray image and the second image is an image captured by detecting at least far-infrared light from the object; estimate, based on the first image, the second image, and motion information, a blur estimate associated with the first image; and generate, based on the blur estimate, a corrected visible-ray image.

21. The image processing device of claim 20, wherein the second image is an image captured by detecting far-infrared ray light from the object.

22. The image processing device of claim 20, further comprising estimating, based on the first image and the second image, an image-based blur estimate.



22. The image processing device of claim 20, further comprising estimating, based on the first image and the second image, an image-based blur estimate.

23. The image processing device of claim 22, wherein estimating the image-based blur estimate comprises: applying each of a plurality of filters having different blurring characteristics to the second image to produce a plurality of blurred second images; comparing the first image to the plurality of blurred second images; and selecting a filter from among the plurality of filters that produced the blurred second image having blurring most similar to the first image.


24. The image processing device of claim 23, wherein the different blurring characteristics correspond to different point-spread functions.

25. The image processing device of claim 24, wherein comparing the first image to the plurality of blurred second images comprises: calculating correlation values between the first image and each of the plurality of blurred second images, and wherein selecting a filter from among the plurality of filters comprises selecting the filter that produced the blurred second image having a highest correlation value from among the calculated correlation values.

26. The image processing device of claim 20, wherein the image processing circuitry is further configured to: estimate, based on the motion information, a motion-based blur estimate.

27. The image processing device of claim 22, wherein estimating the motion-based blur estimate comprises: determining, based on the motion information, a direction and magnitude of blur in the first image.

Claims 28-43 recite features similar to features recited in claims 20-27.  Therefore, they are rejected for reasons similar to those discussed above.
1. An image processing device, comprising: image processing circuitry configured to: receive input of a visible-ray image and an infrared-ray image obtained by photographing a same subject, wherein the infrared-ray image is a far-infrared-ray image; estimate, based on the visible-ray image, the infrared-ray image and motion information, a blur estimate associated with the visible-ray image; and generate, based on the estimated blur estimate, a corrected visible-ray image.


Claim 1 … wherein the infrared-ray image is a far-infrared-ray image…



Claims 1, 2.  Claim 1 … estimate, based on the visible-ray image, the infrared-ray image and motion information, a blur estimate associated with the visible-ray image…

Claim 2… estimating, based on the visible-ray image and the infrared-ray image, an image-based blur estimate…


3. The image processing device of claim 2, wherein estimating the image-based blur estimate comprises: applying each of a plurality of filters having different blurring characteristics to the infrared-ray image to produce a plurality of blurred infrared-ray images; comparing the visible-ray image to the plurality of blurred infrared-ray images; and selecting a filter from among the plurality of filters that produced a blurred infrared-ray image having blurring most similar to the visible-ray image.

4. The image processing device of claim 3, wherein the different blurring characteristics correspond to different point-spread functions.

5. The image processing device of claim 3, wherein comparing the visible-ray image to the plurality of blurred infrared images comprises: calculating correlation values between the visible-ray image and each of the plurality of blurred infrared-ray images, and wherein selecting a filter from among the plurality of filters comprises selecting the filter that produced the blurred infrared-ray image having a highest correlation value from among the calculated correlation values.

Claim 2… image processing circuitry configured to: … estimating, based on the motion information, a motion-based blur estimate…



6. The image processing device of claim 2, wherein estimating the motion-based blur estimate comprises: determining, based on the motion information, a direction and magnitude of blur in the visible-ray image.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC TRAN/Primary Examiner, Art Unit 2668